Citation Nr: 0521613	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-22 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied the above claim.

In December 2003, the veteran was afforded a personal hearing 
before the undersigned.  In June 2004, the Board remanded the 
present matter for additional development and due process 
concerns.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

This case was previously remanded, but not all of the Board's 
directives were followed.  The previous remand directed the 
AMC to prepare a summary of the claimed stressors based on 
review of all pertinent documents and request that the 
veteran provide additional details as needed.  The summary 
was then to be submitted to the Unites States Armed Services 
Center for Research of Unit Records (USASCRUR) and in 
addition to a request to provide any information which might 
corroborate the veteran's allege stressors.  No summary was 
prepared by the AMC.  A request for information was submitted 
to the USASCRUR and personnel and service medical records 
were received; however, as no summary of stressors was 
provided, the USASCRUR was not requested to corroborate the 
alleged stressors.  

Additionally, the veteran submitted a statement of stressors 
in April 2005, after the case was certified to the Board.   

Accordingly, this case is REMANDED for the following actions:

1.  Prepare a summary of the claimed 
stressors based on review of all 
pertinent documents, to include the 
veteran's April 2002 and April 2005 
stressor statements, August 2003 
substantive appeal, and December 2003 
personal hearing testimony.  The veteran 
should be requested to provide additional 
details as needed.  This summary, and all 
associated documents, should be sent the 
USASCRUR.  They should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.  

2.  Make a specific determination, based 
upon the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  If the AMC 
determines that the record establishes 
the existence of a stressor or stressors, 
the AMC must specify what stressor or 
stressors in service it has determined 
are established by the record.

3.  After completion of #1-2 above, 
schedule the veteran for a psychological 
examination to determine the diagnoses of 
all psychiatric disorders, to include 
PTSD.  The entire claims folder and a 
copy of this REMAND must be made 
available to the examiner prior to the 
examination.  The examination report 
should reflect review of all the records 
in the claims folder.  If PTSD is 
diagnosed, the examiner should specify 
the stressor found to be productive of 
PTSD.  The examiner should also discuss 
the link between the current 
symptomatology and the inservice 
stressor.  The opinion must be supported 
by a thorough complete rationale based on 
sound medical principles.

4.  Then, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




